Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
This office action is in response to application 16/077,339 filed on 08/10/2018.  Claims 1-15 remain pending in the application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7-10, 13, 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al. (US 2016/0254664 A1).
As to claims 1, 8, Huang et al. teach a mobile device/a method (Fig. 1, 2), comprising: a plurality of battery cells that are selectably connectable in series and in parallel (Fig. 3 show a battery configuration that can be selectably connected in series and in parallel; ¶ 0062, 0065); and a battery manager coupled to the battery cells and to circuitry of the mobile device (Fig. 2, a load manager, power circuitry and battery cells), the battery manager to: measure energy utilization of the circuitry during operation (¶ 0070); determine power efficiency for series and parallel configurations of the battery cells based on the measured energy utilization (¶ 0072, 0073); and configure the battery cells in series or in parallel based on which of the series and parallel configurations provides a higher efficiency of energy utilization during operation (¶ 0074-0077).
As to claims 2, 9, Huang et al. teach wherein the battery manager is to: determine power loss for the circuitry for both series and parallel configurations of the battery cells based on the measured energy utilization (¶ 0034, 0044, 0067); and configure the battery cells in series or in parallel based on which of the series or parallel configurations provides a lower power loss during operation (¶ 0086, 0093).
As to claims 3, 10, Huang et al. teach wherein the circuitry comprises a plurality of circuits and the battery manager is to (Fig. 2): measure energy utilization of each circuit during operation (¶ 0070, 0071); for each circuit, determine power efficiency for series and parallel configurations of the battery cells based on the measured energy utilization (¶ 0071-0072, 0074); generate a combination of the power efficiencies for the circuits for the battery cells in the series configuration, and a combination of the power efficiencies for the circuits for the battery cells in the parallel configuration; determine whether the series or parallel configuration of the battery cells provides higher efficiency based on the combinations of the power efficiencies (¶ 0074-0078).
As to claims 7, 13, Huang et al. teach wherein the battery manager is to configure the battery cells in parallel responsive to the mobile device entering a power conservation state (¶ 0041, 0042, 0044).
As to claim 14, Huang et al.  teach a non-transitory computer-readable medium encoded with instructions executable by a processor to (Fig. 1, 2): individually measure energy utilization of a plurality of circuits of a device during operation  (¶ 0070, 0071); determine, for each of the circuits, power efficiency for a series configuration and a parallel configuration of a plurality of battery cells based on the measured energy utilization (¶ 0072, 0073); generate a combination of the power efficiencies for the circuits for the battery cells in the series configuration, and a combination of the power efficiencies for the circuits for the battery cells in the parallel configuration; determine whether the series or parallel configuration of the battery cells provides higher efficiency based on the combinations of the power efficiencies; and configure the battery cells in series or in parallel to provide the higher efficiency (¶ 0061-0065, 0074-0078).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 6, 12 are rejected under 35 U.S.C. 103 as being obvious over Huang et al. (US 2016/0254664 A1) in view of Yun et al. (US 2012/0032641 A1).
As to claims 6, 12, Huang et al. teach configuration of batteries that can be connected in series and/or parallel (Fig. 3, ¶ 0062, 0065). Huang et al. do not explicitly configuring the battery cells in series responsive to detection of an external power source being connected to the mobile device. Yun et al. show configuring the battery cells in series responsive to detection of an external power source being connected to the mobile device in order to charge and discharge the battery cells (¶ 0006). It would have been obvious to one skill in the art before filing date of the claimed invention to combine the teachings to include the battery manager is to configure the battery cells in series responsive to detection of an external power source being connected to the mobile device in order to charge and discharge the battery cells alternatively.



Allowable Subject Matter
Claims 4, 11, 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. .
The prior art of record does not teach or fairly suggest the limitations recited in  claims 4, 11, 15: wherein the battery manager is to: set the circuitry to apply first power utilization limits responsive to a determination that the series configuration of the battery cells provides higher power efficiency than the parallel configuration of the battery cells; and set the circuitry to apply second power utilization limits responsive to a determination that the parallel configuration of the battery cells provides higher power efficiency than the series configuration of the battery cells.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VUTHE SIEK whose telephone number is (571) 272-1906.  The examiner can normally be reached on m-f 7am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571) 272-7483.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Vuthe Siek/
Primary Examiner, Art Unit 2851